 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPride Made Products, Inc. and Highway & LocalMotor Freight Drivers, Dockmen & Helpers, LocalUnion No. 701 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Petitioner. Case 22-RC-7166November 3, 1977DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anelection held July 1, 1977,tand the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief, and hereby adopts the RegionalDirector's findings and recommendations.2CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots has been cast for Highway & Local MotorFreight Drivers, Dockmen & Helpers, Local UnionNo. 701 a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, and that, pursuant to Section 9(a) of theAct, the foregoing labor organization is the exclusiverepresentative of all the employees in the followingappropriate unit for the purposes of collective-bar-gaining with respect to rates of pay, wages, hours ofemployment, or other terms and conditions ofemployment:All production and maintenance employees in-cluding warehouse employees, truckdrivers, fork-lift operators, and mechanics employed by theEmployer at its 740 Lloyd Road, Matawan, NewJersey, location; excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 15 for, and 10 against, thePetitioner: there were 3 challenged ballots, an insufficient number to affectthe results.2 We agree with the Regional Director's recommendation that Employ-er's Objection 2 be overruled. (The relevant portions of his report areattached hereto as an Appendix.) The investigation revealed that employeeGreen left the polling area with a marked ballot for a bnef period. Althoughshe approached two to three other employees to inquire as to the location ofthe ballot box, Green neither showed her ballot to the employees nor toldthem how she had voted. Upon returning to the polling area to cast herballot, the Board agent placed the ballot under challenge.The Board exercises great caution in reviewing the circumstancessurrounding the election process. However, it does not set aside an electionbased on mere speculation that election standards have been impugned.There is no evidence herein that Green or any other employee participatedin a dishonest voting scheme or that a Board document was misused forcampaign propaganda purposes. Under these circumstances, we find thatGreen's conduct neither interfered with the election nor impaired theexercise of free choice by the employees participating therein.233 NLRB No. 34APPENDIXOBJECTION NO. 2The Employer contends that an employee3left thepolling area with her marked ballot and showed same toeligible voters and that this conduct warrants setting asidethe election for "if" the ballot were marked in the "yes"box it would indicate that the National Labor RelationsBoard was endorsing the Petitioner.The investigation revealed that on the day of theelection, Alberta Green the employee in question, enteredthe polling area, was given a ballot and entered the votingbooth. She then left the booth with her ballot, left thepolling area and walked over to a group of fellowemployees who had already voted. She told these otheremployees that she thought the ballot was to be depositedin the voting booth, and had become confused when shecould not find a recepticle for the ballot in the booth andhad therefore placed the ballot in her purse and left thearea. Ms. Green's fellow employees told her that the ballotbox was adjacent to the booth not in it, and suggested thatshe return to the voting area and cast her vote. (Ms. Greendid not show her ballot to the other employees, nor did shetell them how she had voted.) When she returned to casther vote the Board agent challenged her ballot and it wasplaced in a challenge envelope. Her ballot is listed on thetally as a challenged ballot and has not been opened orcounted.As there is no evidence that any eligible voter was shownGreen's ballot the Employer's contention that a Boarddocument had been altered and misused for campaignpropaganda purposes is without merit.4In addition it is noted that the Employer does not allege,nor is there any evidence of "chain voting"5or any othertype of dishonest voting scheme. Accordingly, I find thatGreen's conduct of merely removing a ballot from thepolling area does not warrant the setting aside of theelection.6On the basis of the foregoing, I find that the objectiondealing with the conduct of Green and referred to herein asObjection No. 2 does not raise substantial and materialissues with respect to the conduct of the election.Accordingly, it is recommended that it be overruled.3 The Employer does not contend. nor is there any evidence that theemployee involved is an agent of the Petitioner.I The several cases cited by the Employer involving the alteration ofBoard documents and dissemination of same were all deemed distinguish-able as there was no dissemination of the document in the instant case.5 "By 'chain voting', a voter secrets a ballot upon his person withouthaving placed it in the ballot box and takes it from the voting room to aplace where it is marked by someone, who, in turn. gives the ballot to thesecond person in the chain who then goes into the polling room, picks up ablank ballot, goes to the polling booth, deposits the ballot marked outsidethe polling room and secretes the blank ballot on his person and by thismeans takes the blank ballot from the voting room. This is repeated againand again until all of those voters who take part in 'chain voting' havevoted." Farrell-Cheek Steel Company, 115 NLRB 926, 927 note 3 (1956).6 Farrell-Cheek Steel Company, supra, at 115 NLRB 927-928.182